IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-51181
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANASTACIO VASQUEZ-ZAMORA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. DR-98-CR-551-1-FB
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Court appointed counsel for Anastacio Vasquez-Zamora, the

Federal Public Defender, has moved for leave to withdraw from

this appeal after remand and resentencing and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Vasquez-Zamora has received a copy of counsel’s motion and brief

but has not filed a response.   Our independent review of the

brief and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51181
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.